Citation Nr: 0635020	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-32 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  


FINDINGS OF FACT

1.  Hepatitis C was not innocently acquired while serving in 
the line of duty.

2.  The veteran had no wartime service, nor did he serve 
outside of the continental United States.  

3.  There is no medical evidence that the veteran has a 
diagnosis of PTSD based on an independently verified in- 
service stressor.

4.  The veteran's only service-connected disability is 
hepatitis B, evaluated as noncompensable.   

5.  The veteran's service-connected disorder, alone, does not 
render him unemployable.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 105, 1131, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.301, 3.303 (2006).

2.  PTSD was not incurred or aggravated by military service. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 3.340, 3.341, 4.6, 4.10, 4.15, 4.16, 
4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2001, 
September 2003, and in September 2004 correspondence amongst 
other documents considered by the Board, generally fulfills 
the provisions of 38 U.S.C.A. § 5103(a), save for a failure 
to provide notice addressing the type of evidence necessary 
to establish a disability rating and an effective date for 
the disabilities for which service connection was claimed.  
The claims were readjudicated in a December 2005 statement of 
the case (TDIU), and in separate December 2005 supplemental 
statements of the case (hepatitis C and PTSD).  The failure 
to provide notice of the type of evidence necessary to 
establish an effective date is harmless because the 
preponderance of the evidence is against the claims.  Hence, 
any questions regarding what effective date would be assigned 
are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 

Background 

The veteran's personnel records show that he was a combat 
engineer, although he never left the United States during his 
tour of duty.  He did not serve in the Republic of Vietnam, 
and in fact, his period of service began after the conflict 
in the Republic of Vietnam had ended.

Service medical records reveal that the veteran was 
hospitalized from July to August 1977 with a diagnosis of 
mild to moderate hepatitis B.  Over the course of 
hospitalization the veteran's liver functions improved and he 
was allowed convalescent leave at home.  However his liver 
functions became significantly worse while on convalescent 
leave.  It was determined that the veteran had been drinking 
while at home.  He was rehospitalized and his liver functions 
stabilized.  He was subsequently returned to duty.  

In a July 1978 mental disorder intake interview it was noted 
that the veteran had been referred for depression.  He 
reported difficulty with authority figures.  He related that 
he had alcohol problems stemming back to junior high school.  
He drank to intoxication 4 to 5 times a week drinking 
primarily beer and wine.  He was referred for drug and 
alcohol rehabilitation. 

A December 1978 separation examination noted an upper 
extremity tattoo.  There was no evidence of active hepatitis.

Post service treatment records reveal extensive polysubstance 
and alcohol abuse, with numerous hospitalizations beginning 
in 1988.  

January through April 1988 VA hospitalizations records note 
that the veteran reported using drugs and alcohol since the 
age of 12, and narcotics at 14.  He was seen by psychiatry 
and medicated due to severe anxiety and alleged audio and 
visual hallucinations.  The initial diagnoses were multidrug 
use and abuse; alcoholism, continuous; and, probably 
permanent brain damage due to multidrug use.  On discharge 
the diagnoses were major depression with psychotic features; 
alcohol dependence continuous; polydrug abuse continuous; 
and, mixed personality disorder with passive aggressive and 
borderline features.

A November 2000 letter from the Director of the VA substance 
abuse program in Leeds, Massachusetts noted that the veteran 
recently completed an intensive outpatient substance abuse 
program.  He admitted to drinking and intravenous (IV) heroin 
use.  He has had numerous relapses and completed multiple 
detoxification programs.  He allegedly started with 
prescription medications, then marihuana, then heroin and 
alcohol.  He reported a truck accident in service which 
caused traumatic brain injury.  He also reported serving in 
the Republic of Vietnam and had PTSD from seeing a fellow 
soldier die of pneumonia or of drowning in basic training, 
and from some vague action in Vietnam.  The Board notes the 
veteran never served in Vietnam nor is there any record of 
any truck accident or traumatic brain injury in service.  The 
diagnoses were; opioid dependence, episodic; benzodiazepine 
dependence, continuous; cannabis abuse, episodic; alcohol 
dependence, continuous; paranoid schizophrenia secondary to 
traumatic brain injury; and, PTSD by history.

The report of an August 2004 VA examination noted no evidence 
had been submitted to show that the veteran had hepatitis C 
in service.  Service medical records however did report he 
was treated for hepatitis B in July and August 1977.  The 
examiner noted a longstanding history of IV drug abuse and 
polysubstance abuse apparently after service.  It was unclear 
if the veteran used IV drugs while in service as well.  In 
any case he did have hepatitis B in service.  After service 
in the past few years he has been diagnosed with hepatitis C; 
and there was ample evidence that he currently had hepatitis 
C.  He was not currently being treated but was seen by VA for 
his liver problems, and considered for treatment with 
antiviral medications.  He currently did not have any liver 
disease or symptoms.  The diagnoses were hepatitis A and B 
resolved, no sequelae; and hepatitis C active, current, 
causing liver impairment.  The examiner opined that the 
veteran in the absence of any professional contacts and his 
history of IV drug abuse and positive hepatitis A, B, and C 
antigens; that they were all the result of his IV drug abuse.  
It was impossible to determine when hepatitis C was 
contracted.  However, he noted that:

it is likely that his hepatitis C was 
contracted after discharge from the 
service.  In any case, there is no 
relationship between his hepatitis B, 
which is resolved and for which he was 
treated in the service with his current 
hepatitis C.

Criteria

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, such as 
psychoses, if manifested to a compensable degree within a one 
year period of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  In addition, a disability which is proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310.  The 
Court has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the appellant had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the Court, lay observation is 
competent.

The Board notes that direct service connection may be granted 
only when a disability was incurred or aggravated in the line 
of duty and was not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 1999), 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. e.g. 31,263 (February 10, 
1998).

In addition, for PTSD claims, service connection requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in- service stressor. 38 C.F.R. § 3.304(f). If it is 
determined that a veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor. In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors. See Zarycki v. Brown, 6 Vet.App. 91, 98 (1993).

Hepatitis C

The Board notes that service medical records, revealed no 
evidence of hepatitis C during service.  The release from 
active duty examination was also negative for complaints, 
diagnoses, or treatment related to hepatitis C.  

Significantly, post service medical records noted that the 
veteran had a history of polysubstance and alcohol abuse 
dating back to age 12.  Still other records noted that he had 
a history of intravenous drug use.  

The August 2004 VA medical opinion as to the origin of the 
veteran's hepatitis C stands uncontradicted by any other 
medical evidence of record.  See Evans v. West, 12 Vet. App. 
22, 30 (1999).  Therefore, since the post service evidence 
shows that the veteran most likely contracted hepatitis C as 
a result of post service intravenous drug abuse due, as 
opposed to, any inservice hepatitis, or any inservice event, 
the Board concludes that the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m), 3.301(d); VAOPGCPRECs 7-99 and 2-98 (payment of 
compensation for a disability that is a result of a veteran's 
own drug abuse is precluded by law.).  The claim is therefore 
denied.

Despite the veteran's above-referenced assertions as to how 
he believes he acquired hepatitis C, his lay opinion is 
insufficient to raise a reasonable doubt.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are not 
competent to render medical opinions).  

Accordingly, the Board finds there is not an approximate 
balance of positive and negative evidence.  Hence, the appeal 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


PTSD

The veteran filed his initial claim for PTSD in August 2000 
but did not indicate any stressors.  When asked to submit 
stressor information he responded in letters dated in May and 
June 2001 with vague stressors described as: 

a. Traumatic brain injury as a result of 
a head injury from a truck wreck in the 
army in July 1977.  

b. Paranoid schizophrenia.

c. Death and mutilation. The approximate 
dates given were 1974 and 1975 in Laos 
and Thailand.  

d. Platoon member died in gas chamber 
during basic training in 1974 in Ft. 
Knox, Kentucky; and

e. Getting POW's and refugees stateside 
in 1975 from Laos and Saigon.

The Board notes no record in service of a head injury from a 
truck wreck.  In Fact an April 1991 Board decision denied a 
previous claim for entitlement for residuals of a head 
injury.  This decision also denied a claim for entitlement 
for a neuropsychiatric disorder.  In addition, the veteran is 
not service connected for paranoid schizophrenia.  As such, 
any claim of service connection for PTSD that the veteran may 
allege under 38 C.F.R. § 3.310 cannot be granted.

As to the stressors alluded to in c, d, and e, the Board 
again notes that the veteran entered service in January 1976 
after these alleged events; and did not serve during the 
Vietnam War.

There is no diagnosis of PTSD or record other than previously 
noted as by history provided by the veteran.  

In this case, the service records do not show the veteran 
engaged in combat. Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence. 38 C.F.R. § 3.304(f).

Service medical records are negative for any treatment or 
diagnosis of PTSD. Moreover, there are no post-service 
medical records showing that the veteran has ever been 
diagnosed with PTSD other than by history provided by the 
veteran.

Nowhere in the record is there a confirmed diagnosis of PTSD. 
In the absence of documented contrary medical opinion, 
further development to confirm alleged stressors is not 
currently warranted.

The only evidence that the veteran currently suffers from 
PTSD is the theory presented by the veteran himself; however, 
it is the province of trained health care professionals to 
enter conclusions which require medical opinions, such as the 
diagnosis of a disability, and an opinion as to the 
relationship between that disability and service. Thus, as 
the veteran is a lay person without medical training or 
expertise, his contentions in this regard are not competent 
evidence of a diagnosis of PTSD.  Likewise, any lay 
statements submitted on the veteran's behalf do not provide 
the necessary competent evidence of a current diagnosis. 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992). In the 
absence of competent evidence of a diagnosis of PTSD, service 
connection for PTSD is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for claimed PTSD must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

TDIU

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. § 4.16(a).

The veteran contends that his service-connected disorder 
renders him unable to obtain or retain substantially gainful 
employment.  The record reflects that service connection is 
in effect for hepatitis B evaluated as noncompensable.  As 
such he does not meet the minimum schedular requirements for 
a total rating due to individual unemployability under 38 
C.F.R. § 4.16(a) (2006).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). Factors such 
as employment history, as well as educational and vocational 
attainments, are for consideration. Id. For VA purposes, the 
term, unemployability, is synonymous with an inability to 
secure and follow a substantially gainful occupation. 
VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). The word 
"substantially" suggests an intent to impart flexibility into 
a determination of the veteran's overall employability, as 
opposed to requiring the appellant to prove that he is 100 
percent unemployable. Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed.Cir. 2001).

In the matter at hand, the veteran's noncompensable 
disability rating for the service-connected hepatitis B does 
not meet the minimum percentage criteria for TDIU set out in 
38 C.F.R. § 4.16(a). Nevertheless, as noted above, even if 
the veteran's disability fails to meet the statutory 
requirements, this case may be referred for the assignment of 
a total rating on an extraschedular basis if it is found that 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the competent and probative evidence is against the 
assignment of a TDIU on an extraschedular basis.

The Board has found the most probative evidence of record to 
be the report of VA examination conducted in August 2004 
which found the service connected hepatitis B to be resolved 
with no sequelae.  The examiner found that the veteran was 
not restricted in any way by his service connected 
disability.  There was no indication that he was unemployable 
due to his service-connected disability alone.  

Although the veteran's contends that his service-connected 
disability has rendered him unable to secure or maintain 
employment, the Board finds his contentions to be outweighed 
by the competent medical opinions and evidence in the 
aforementioned VA examination which found the veteran not to 
be unemployable due to his service connected disorder.  

The record does not otherwise document the presence of 
functional limitations imposed by the veteran's service-
connected disability which would preclude his performance of 
substantially gainful employment.  The claim is denied.


As a preponderance of the evidence is against the veteran's 
claim for a TDIU, the benefit-of-the-doubt rule is 
inapplicable and the benefit sought on appeal must be denied. 
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a TDIU is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


